                                       JOHN F. WARD
                                      THOMAS B. BACON, P.A.
                                           329 S. Devon Ave.
                                           Wayne, PA 19087
                                   (610) 952-0219 Fax (954) 237-1990




                                      March 26, 2019



The Honorable Michael M. Baylson
U.S. District Court, ED of PA
3810 U.S. Courthouse
601 Market Street
Philadelphia, PA 19106-1797

Re: Owen Harty v. Sphynix LLC
    Civ. A. No. 2:18-cv-04453-MMB

Dear Judge Baylson:

        Pursuant to Local Rule 41.1(b), I am writing to notify the Court that the issues between
the parties in the referenced matter have been settled. Please enter an order dismissing the action
with prejudice, without costs, pursuant to the agreement of counsel. Please feel free to contact
me if you have any questions or need further information.

       Thank you for your attention to this matter.


                                                       Respectfully,




                                                       John F. Ward

JFW:jfw

cc: Ahmed M. Soliman, Esquire (via ECF)
    Thomas B. Bacon, Esquire (via email)
